



Exhibit 10.1
FORBEARANCE AGREEMENT AND FOURTH
AMENDMENT TO LOAN AND SECURITY AGREEMENT


THIS FORBEARANCE AGREEMENT AND FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT
(this "Agreement") is made and entered into on July 15, 2016, by and among
FORBES ENERGY SERVICES LLC, a limited liability company formed under the laws of
the State of Delaware (“Energy Services”), TX ENERGY SERVICES, LLC, a limited
liability company formed under the laws of the State of Delaware (“TX Energy”),
C.C. FORBES, LLC, a limited liability company formed under the laws of the State
of Delaware and successor by merger to SUPERIOR TUBING TESTERS, LLC, a limited
liability company formed under the laws of the State of Delaware (“C.C.”), and
FORBES ENERGY INTERNATIONAL, LLC, a limited liability company formed under the
laws of the State of Delaware (“International”; and together with Energy
Services, TX Energy and C.C., each a “Borrower” and collectively, the
“Borrowers”), FORBES ENERGY SERVICES LTD., a Texas corporation (“Parent” or
“Guarantor”; and, together with Borrowers, the "Loan Parties"); the Lenders (as
hereinafter defined); and REGIONS BANK, an Alabama bank organized under the laws
of the State of Alabama (in its individual capacity, “Regions”), as agent for
such Lenders and other Secured Parties (as such term is defined in the Loan
Agreement referred to herein) (Regions, in such capacity, the “Agent”).


Recitals:
Pursuant to that certain Loan and Security Agreement, dated September 9, 2011,
as amended by the First Amendment to Loan and Security Agreement, dated as of
December 13, 2011, by the Second Amendment to Loan and Security Agreement, dated
as of July 3, 2012, and by the Third Amendment to Loan and Security Agreement,
dated as of July 25, 2013 (as so amended and as at any time further amended,
modified, restated or supplemented, the "Loan Agreement") among Borrowers,
Parent, certain lenders from time to time ("Lenders"), and Agent, Agent and
Lenders have made loans and other extensions of credit to Borrowers, which loans
and extensions of credit are secured by first priority, perfected security
interests in and other liens in substantially all of the assets of Borrowers and
guaranteed unconditionally by Guarantor.
On the date hereof, a Default under (and as defined in) the Loan Agreement
exists and is continuing, as a result of Borrowers' failure to make the payment
of interest due on June 15, 2016 in respect of the Senior Unsecured Notes, and
if not cured will become an Event of Default on or before July 18, 2016 (as
further described in Section 2(d) hereof). As a consequence of such Default
Agent and Lenders are entitled to cease further advances and other extensions of
credit to or for the benefit of Borrowers and, upon the occurrence of such Event
of Default under (and as defined in) the Loan Agreement, will be entitled to
declare the entire balance owing to them from Borrowers to be immediately due
and payable, to enforce their security interests and other liens in the
collateral securing their claim against Borrowers, to enforce their claim
against Guarantor, and to take all other action and exercise all other rights
and remedies provided in the Loan Agreement or related documents or authorized
by applicable law.
Borrowers and Guarantor desire that Agent and Lenders (or Required Lenders, as
applicable) (i) forbear from exercising certain remedies available to them under
the Loan Agreement as a consequence of Borrowers' Default in order to, among
other things, afford Borrowers an opportunity to assess their plans and options
with respect to such Default and other business and operational matters and (ii)
agree to certain amendments to the Loan Agreement.
Agent and Lenders (or Required Lenders, as applicable) are willing to forbear
from exercising certain remedies available to them as a result of such
anticipated Event of Default and to amend certain terms of the Loan Agreement,
all on the terms hereinafter set forth.
NOW, THEREFORE, for TEN DOLLARS ($10.00) in hand paid and in consideration of
the premises and the mutual covenants herein contained, the receipt and
sufficiency of which are severally acknowledged, the parties hereto, intending
to be legally bound hereby, agree as follows:
1.Definitions; Rules of Construction.
(a)    All capitalized terms used in this Agreement, unless otherwise defined,
shall have the meaning ascribed to such terms in the Loan Agreement. In
addition, as used herein, the following terms shall have the meanings ascribed
to them:


"Agreement" shall mean this Forbearance Agreement, as amended, restated,
modified and supplemented from time to time.
"Applicable Law" shall mean all laws, rules and regulations applicable to the
Person, conduct, transaction, contract, covenant or Loan Agreement or Other
Document in question, including all applicable common law and equitable
principles; all provisions of all applicable state, federal and foreign
constitutions, statutes, rules, regulations and orders of Governmental Bodies;
and all orders, judgments and decrees of all courts and arbitrators.
"Collections" shall mean all sums received by Borrowers as the result of
payments made by third parties in respect of that portion of the Collateral
constituting Accounts.
"Forbearance Conditions" shall mean the conditions to forbearance set forth in
Section 3(b) of this Agreement.
"Forbearance Period" shall mean the period commencing on the date of this
Agreement and ending on the Forbearance Termination Date, unless extended in
writing by Agent and Required Lenders in their sole discretion.
"Forbearance Termination Date" shall mean the sooner to occur of (a) 5:01
o'clock p.m. on October 14, 2016 and (b) the date on which the agreement to
forbear terminates as provided in Section 4 of this Agreement.
"Insolvency Proceeding" shall mean any action, case or proceeding commenced by
or against a Person, or any agreement of such Person, for (a) the entry of an
order for relief under any chapter of the Bankruptcy Code or other insolvency or
debt adjustment law (whether state, federal or foreign); (b) the appointment of
a receiver, trustee, liquidator or other custodian for such Person or any part
of its Property; (c) an assignment or trust mortgage for the benefit of
creditors of such Person; or (d) the liquidation, dissolution or winding up of
the affairs of such Person.
"Lender Parties" shall mean, collectively, Agent, Lenders, Swingline Lender and
Issuer.
"Lien Enforcement Action" shall mean any foreclosure, garnishment, attachment,
levy, execution or similar action or proceeding undertaken or commenced by any
Person against any Property of any Loan Party.
"Notes Enforcement Action" shall mean (i) the commencement of any action, suit
or proceeding to enforce any of the Senior Unsecured Note Documents (including
to enforce the payment under or specific performance of any provision thereof);
(ii) any Lien Enforcement Action undertaken by any holder(s) of Senior Unsecured
Notes or any agent or trustee (including the Senior Unsecured Notes Trustee) on
behalf of such holder(s) as a result of the Stipulated Notes Default or
otherwise (whether before or after entry of any order, judgment or decree); and
(iii) any acceleration of the Senior Unsecured Notes that is not rescinded
within five (5) Business Days, excluding any demand for payment of any past due
amount in respect of the Senior Unsecured Notes other than any past due amount
owing as a result of acceleration of the maturity of the Senior Unsecured Notes.
"Notes Forbearance Agreement" shall mean each forbearance agreement (if any) at
any time entered into in connection with the Senior Unsecured Notes and
providing for a forbearance of exercising rights and remedies under the Senior
Unsecured Note Documents.
"Payroll Taxes" shall mean all taxes and deposits required to be paid or
withheld from the wages or salaries of Borrowers' employees.
"Property" shall mean any interest in any kind of property or assets, whether
real, personal or mixed or whether tangible or intangible.
"Stipulated Default" shall have the meaning ascribed to such term in Section
2(d) hereof.
"Stipulated Notes Default" shall have the meaning ascribed to such term in
Section 2(d) hereof.
(b)     The terms "herein," "hereof" and "hereunder" and other words of similar
import refer to this Agreement as a whole and not to any particular section,
paragraph or subdivision. Any pronoun used shall be deemed to cover all genders.
All references to statutes and related regulations shall include any amendments
of same and any successor statutes and regulations; to any of the Other
Documents shall include any and all amendments, modifications and supplements
thereto and any and all restatements, extensions or renewals thereof; to any
Person shall mean and include the successors and permitted assigns of such
Person; to "including" and "include" shall be understood to mean "including,
without limitation" (and, for purposes of this Agreement, the parties agree that
the rule of ejusdem generis shall not be applicable to limit a general
statement, which is followed by or referable to an enumeration of specific
matters to matters similar to the matters specifically mentioned); or to the
time of day shall mean the time of day on the day in question in Dallas, Texas,
unless otherwise expressly provided in this Agreement.
2.    Acknowledgments and Stipulations by Loan Parties. Each Loan Party
acknowledges, stipulates and agrees that (a) as of the opening of business on
July 11, 2016, the aggregate principal balance of Revolving Advances outstanding
under the Loan Agreement, exclusive of costs and attorneys' fees chargeable to
Borrower under the Loan Agreement and the Other Documents, totaled
$15,000,000.00, and the aggregate amount of all outstanding Letters of Credit
totaled $10,691,464.40; (b) as of the opening of business on July 11, 2016, the
aggregate principal balance of Swingline Loan Advances outstanding under the
Loan Agreement, exclusive of costs and attorneys' fees chargeable to Borrower
under the Loan Agreement and the Other Documents, totaled $-0-; (c) all of the
Obligations are absolutely due and owing by each Loan Party to Agent and Lenders
without any defense, deduction, offset or counterclaim (and, to the extent each
such Loan Party has any defense, deduction, offset or counterclaim on the date
hereof, the same is hereby waived); (d) an Event of Default (the "Stipulated
Default") will occur and exist on or before July 18, 2016 and thereafter will be
continuing if Borrowers fail to make the payment of interest due on June 15,
2016, in respect of the Senior Unsecured Notes (the "Stipulated Notes Default"),
which default shall constitute an Event of Default under Section 10.8 of the
Loan Agreement and is material; (e) on the date hereof, a Default exists and is
continuing as a result of Borrower's failure to make the payment of interest due
on June 15, 2016, in respect of the Senior Unsecured Notes; (f) the Loan
Agreement and the Other Documents executed by each Loan Party are legal, valid
and binding obligations of each such Loan Party enforceable against each such
Loan Party in accordance with their terms; (g) the security interests granted by
Loan Parties to Agent for the benefit of Lender Parties in the Accounts,
Inventory, General Intangibles and other Collateral are duly perfected, first
priority security interests; (h) the Guarantee is a legal, valid and binding
obligation of the Guarantor and is enforceable against such Loan Party in
accordance with its terms; (i) each of the Recitals contained at the beginning
of this Agreement is true and correct; and (j) prior to executing this
Agreement, each Loan Party consulted with and had the benefit of advice of legal
counsel of its own selection and each has relied upon the advice of such
counsel, and in no part upon any representation of Agent or Lender concerning
the legal effects of this Agreement or any provision hereof.
3.    Agreement to Forbear; Forbearance Conditions.
(a)    If and for so long as each of the Forbearance Conditions is timely
satisfied and subject to satisfaction of the conditions in Section 5 of this
Agreement, Agent and Lenders (or the Required Lenders, as applicable) agree that
during the Forbearance Period the Lender Parties will not, solely by reason of
the existence of the Stipulated Default, exercise any remedy available to any
Lender Party under the Loan Agreement, any of the Other Documents or Applicable
Law to enforce collection from any Borrower or Guarantor of any of the
Obligations or to foreclose Agent's security interest in any of the Collateral
during the Forbearance Period; provided, however, that the foregoing forbearance
shall not (i) operate to preclude Agent from making demand for payment of any of
the Obligations that are payable on demand under the terms of the Loan Agreement
(excluding the right of the Agent (whether upon its own election or upon the
direction of the Required Lenders) to declare all Obligations immediately due
and payable as a result of the Stipulated Default) or operate to preclude the
imposition of the Default Rate set forth in Section 3(c) hereof; (ii) affect any
restriction or prohibition in the Loan Agreement or the Other Documents on the
right of any Loan Party to take or omit to take, or otherwise acquiesce in,
certain actions, including any limitations, restrictions, or prohibitions with
respect to dividends, distributions, and consummating acquisitions or making
certain Dispositions, and without limiting the generality of the foregoing, Loan
Parties agree that on or before July 18, 2016, the Stipulated Default shall
constitute (and thereafter shall continue to constitute) an Event of Default for
the purpose of triggering all limitations, restrictions or prohibitions on
certain actions that may be taken or omitted to be taken by the Loan Parties
pursuant to the Loan Agreement or the Other Documents, including any
limitations, restrictions or prohibitions with respect to any distribution,
dividend, advance or other payment directly or indirectly from or for the
benefit of any Loan Party to any other Loan Party, any direct or indirect owner
of an equity interest in any Loan Party or any Affiliate of any of the
foregoing, and any actions or inactions taken or omitted to by or on behalf of
Borrowers or any other Loan Party in violation of such provisions while the
Stipulated Default exists will constitute additional Events of Default under the
Loan Agreements and the Other Documents, as well as a breach of the Forbearance
Conditions under this Agreement; (iii) restrict, impair or otherwise affect
Agent's or any Lender's rights and remedies with respect to any Blocked Account,
Operating Account, deposit account or control account or under any bank agency,
control, lockbox, depository or similar agreement to which such Agent or such
Lender is a party relating to any deposit or other account of any Loan Party,
including the rights set forth in Sections 4.14(d) and (h) of the Loan Agreement
(but Agent shall not be obligated to exercise such rights set forth in Sections
4.14(d) and (h) of the Loan Agreement unless so directed by the Required
Lenders), in each case as a result of any Default or Event of Default other than
the Stipulated Default (except that, in any case, all of such rights shall not
be restricted, impaired or otherwise affected in connection with any Bank
Product Obligations and Agent and Lender shall be permitted to exercise such
rights, including any right of offset, in connection with Bank Product
Obligations at any time); (iv) restrict, impair or otherwise affect Agent's or
any Lender's right to file, record, publish or deliver a notice of default or
document of similar effect relating to any Event of Default that is not the
Stipulated Default, or to take any Lien enforcement action as a consequence of
any such Event of Default; (v) operate to preclude Agent or Lenders from
declining to make, or imposing any condition to make, any Advances or other
extensions of credit or providing, or attaching conditions to the provision of,
Bank Product Obligations or Bank Product Agreements; (vi) restrict, impair or
otherwise affect Agent's rights to administer the lending relationship with
Borrowers under and in accordance with the Loan Agreement and Other Documents,
including the imposition, change, release or re-imposition of Reserves in such
amounts and with respect to such matters as Agent may elect from time to time;
(vii) restrict, impair or otherwise affect the rights of any Bank Product
Provider pursuant to any Bank Product Agreement, but, for the avoidance of
doubt, without limiting Agent's consent rights set forth in Section 11.4 of the
Loan Agreement in connection with any setoff by any Lender, Issuer or Affiliate
thereof; (viii) operate to preclude Agent from requiring cash collateral
pursuant to the terms of the Loan Agreement, including Section 3.2 thereof, or
the Other Documents (but without duplication of cash collateral required by
Section 7(a) hereof in respect of the Letters of Credit outstanding as of the
date hereof), (ix) affect any Lender Party's rights and remedies under any
intercreditor agreement or subordination agreement or any other subordination or
other intercreditor provisions in favor of any Lender Party which have arisen or
may in the future arise as a result of the occurrence of any Default or Event of
Default (including the Stipulated Default) (collectively, the "Subordination
Rights"), it being understood that the Stipulated Default shall at all times
after its occurrence constitute a continuing and actionable Event of Default for
purposes of the exercise of any and all Subordination Rights by any Lender Party
in accordance with the applicable provisions governing such Subordination
Rights, and the Lender Parties shall at all times be permitted to amend or
otherwise modify any provision of the applicable intercreditor agreement or
subordination agreement or any other subordination or other intercreditor
provisions in accordance with the respective terms thereof or (x) operate to
preclude Agent from entering pleadings, responding to pleadings or taking other
actions to assert the priority of Agent's Lien in connection with any Lien
Enforcement Action or to seek to defeat or limit any such Lien Enforcement
Action. Neither this Agreement nor Agent's and Lenders' forbearance hereunder
shall be deemed to be a waiver of or a consent to any Default or Event of
Default.
(b)    The following conditions shall constitute Forbearance Conditions, the
timely and continued satisfaction of each and every one of which during the
Forbearance Period shall be a condition to the agreement to forbear as set forth
in Section 3(a) of this Agreement:
(i)Each Borrower and Guarantor duly and punctually observes, performs and
discharges each and every obligation and covenant on its part to be performed
under this Agreement including, without limitation, Section 7 hereof;
(ii)No Event of Default occurs or exists other than the Stipulated Default that
may occur on or before July 18, 2016;
(iii)No Material Adverse Effect, or series of events which together could
reasonably be expected to result in a Material Adverse Effect, in each case
other than the Stipulated Default, occurs since the date hereof;
(iv)Guarantor shall not revoke or attempt to revoke, or terminate, Guarantor's
Guarantee;
(v)No representation or warranty made by any Borrower or Guarantor in this
Agreement proves to have been false or misleading in any material respect;
(vi)Borrowers and Guarantor timely deduct from the wages of their employees and
makes timely and proper deposits for all Payroll Taxes as the same became due
and payable, and, if and when requested to do so by Agent, provide Agent with
proof of all deposits for Payroll Taxes;
(vii)(x) No Event of Default under (and as defined in) the Senior Unsecured Note
Documents (other than the Stipulated Notes Default occurring on or before July
18, 2016) occurs or exists, (y) to the extent a Notes Forbearance Agreement
exists, all conditions to the Notes Forbearance Agreement remain satisfied, all
conditions to the forbearance of the noteholders thereunder has not expired and
remain in effect during the entirety of the Forbearance Period, and no default,
event of default or breach exists under the Notes Forbearance Agreement that
continues for more than the applicable cure period, if any, with respect
thereto, and (z) no Notes Enforcement Action is undertaken or exists;
(viii)No Person or Persons to whom any Loan Party is indebted undertakes one or
more Lien Enforcement Actions in connection with claims owing to such Person or
Persons exceeding in the aggregate $1,000,000 (provided that Agent shall be
authorized, regardless of the amount of such claims, to take any action
necessary to assert, enforce or maintain the priority of its Lien over the Lien
asserted in any such Lien Enforcement Action with respect to any Collateral or
Agent's entitlement to the proceeds thereof, including any Lien Enforcement
Action that may be undertaken by any such Person with respect to any deposit
account of any Loan Party); and
(ix)Borrowers shall at all times maintain unrestricted cash on deposit at
deposit accounts maintained with Regions Bank, and not subject to any Lien
except the first-priority perfected Lien of Regions Bank as Agent, in an amount
not less than $17,500,000 (exclusive of cash collateral provided in respect of
Letters of Credit and Bank Product Obligations).
(c)    To the extent the Stipulated Default occurs, the Default Rate of interest
shall automatically be imposed, effective as of July 18, 2016, and this clause
(c) shall be deemed an election by Agent to impose the Default Rate in
accordance with Section 3.1 of the Loan Agreement. Borrowers agree that payment
of the additional interest that accrues as a result of the imposition of the
Default Rate shall be due and payable automatically upon the earliest to occur
of (i) Agent's demand for payment, (ii) an Insolvency Proceeding with respect to
any Loan Party and (iii) any Forbearance Condition ceases to be satisfied at any
time. This Agreement does not constitute a demand for payment of Default Rate
interest as contemplated by clause (i) above, but Agent reserves the right to
deliver such a demand at any time in its discretion. All interest and other
Obligations (other than interest accruing at the 2.0% incremental Default Rate)
shall continue to be due and payable in accordance with the Loan Documents.
4.    Termination of Forbearance. If any one or more of the Forbearance
Conditions is not satisfied at any time (time being of the essence), the
agreement to forbear as set forth in Section 3(a) of this Agreement shall
terminate (unless the failure to satisfy any Forbearance Condition is waived in
writing by the Required Lenders, in their sole discretion). On and after the
Forbearance Termination Date, Lender Parties shall be authorized, at any time
and without further notice to or demand upon Borrowers or any other Person, to
enforce all of their respective remedies under the Loan Agreement and the Other
Documents and Applicable Law. Notwithstanding anything to the contrary contained
in this Agreement or any Loan Document, Agent shall not be required to exercise
any rights and remedies with respect to any Blocked Account, Operating Account,
deposit account or control account or under any bank agency, control, lockbox,
depository or similar agreement (including the rights set forth in Sections
4.14(d) and (h) of the Loan Agreement), either prior to or after the Forbearance
Termination Date, unless Agent so elects or it is directed to do so by the
Required Lenders; provided, however, that, notwithstanding the Forbearance
Termination Date, Agent shall not apply Borrowers' cash on hand or in deposit
accounts to the payment of any of the Obligations (other than for the payment of
Bank Product Obligations and other than cash collateral for Letters of Credit or
Bank Product Obligations) without first having provided at least two (2)
Business Days' prior written notice to any Loan Party or such Loan Party's legal
counsel (except that the requirement for giving such notice shall not apply if a
Lien Enforcement Action is commenced or undertaken with respect to any such cash
to the extent necessary for Agent to assert or enforce the priority of its Lien
and to obtain the proceeds thereof as against the Person undertaking such Lien
Enforcement Action).
5.    Conditions Precedent to Forbearance. The agreement to forbear provided in
Section 3(a) of this Agreement is subject to the satisfaction of the following
conditions precedent, in form and substance satisfactory to Agent:
(i)    Agent shall have received a duly executed counterpart of this Agreement
from each Loan Party and each Lender (or the Required Lenders, as applicable),
together with a duly executed certificate of resolutions in the form attached
hereto;
(ii)    Borrowers shall have reimbursed Agent and its professional advisors in
immediately available funds for all accrued and unpaid fees, costs, expenses and
other charges that are reimbursable under the Loan Agreement, invoices for which
were submitted by Agent on or prior to the date hereof; and
(iii)    Borrowers and Agent shall have entered into a fee letter dated the date
hereof in form and substance satisfactory to Agent.
6.    Amendments to Loan Agreement. The Loan Agreement is hereby amended as
follows:
(a)    By deleting each reference to "Pro Rata Share" set forth in Section
2.4(b) and Section 2.9 of the Loan Agreement and in Exhibit 16.3 to the Loan
Agreement and substituting a reference to "pro rata share" in lieu thereof in
each instance.
(b)    By deleting each reference to "Loan Document" and "Loan Documents" set
forth in Section 2.16(c) and Section 15.1 of the Loan Agreement and
substituting, respectively, a reference to "this Agreement or any Other
Document" and "this Agreement or any Other Documents" in lieu thereof in each
instance.
(c)     By (i) deleting the phrase "Applicable Law" from the definition of
Qualified Assignee set forth in Section 1.2 of the Loan Agreement and
substituting the phrase "applicable law" in lieu thereof and (ii) deleting each
reference to "Issuing Bank" set forth in the Loan Agreement and substituting a
reference to "Issuer" in lieu thereof in each instance.
(d)    By adding the following sentence to the end of Section 16.5(a) of the
Loan Agreement:
THE INDEMNITY SET FORTH THIS SECTION 16.5(A) AND EACH OTHER INDEMNITY PROVIDED
IN THIS AGREEMENT AND THE OTHER DOCUMENTS IN FAVOR OF ANY INDEMNITEE (INCLUDING
PURSUANT TO SECTIONS 2.11 AND 14.7) SHALL INCLUDE, WITHOUT LIMITATION,
INDEMNIFICATION FOR ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES,
ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES AND DISBURSEMENTS OF ANY KIND OR
NATURE WHATSOEVER (INCLUDING, WITHOUT LIMITATION, FEES AND DISBURSEMENTS OF
COUNSEL) ARISING AS A RESULT OF THE NEGLIGENCE OR OTHER MISCONDUCT OF ANY
INDEMNITEE, IN WHOLE OR IN PART, EXCEPT TO THE EXTENT EXPRESSLY LIMITED BY THIS
AGREEMENT OR THE EXPRESS TERMS OF SUCH OTHER DOCUMENT.
7.    Additional Covenants.
(a)    As soon as reasonably practicable after the date of this Agreement (but
in any event on or before the date that is ten (10) days after the date of this
Agreement or such later date agreed to by Agent in its discretion), Borrowers
shall cause cash to be deposited and maintained in a non-interest bearing
account with Agent, as cash collateral, an amount equal to one hundred five
(105%) percent of the outstanding Letters of Credit (and, for the avoidance of
doubt, in the event of an increase or decrease in the amount of outstanding
Letters of Credit, the parties shall increase or decrease, as applicable, the
amount of cash collateral) and shall, if so requested by Agent, enter into a
cash collateral agreement in form and substance satisfactory to Agent.
(b)    On or before the date that is ten (10) days after the date of this
Agreement (or such later date agreed to by Agent in its discretion), the Loan
Parties shall deliver to Agent (or, at Agent's direction, Title Agent) all
certificates of title that do not reflect Agent's first priority Lien and shall
thereafter cooperate with Agent in order to note Agent's first priority Lien
thereon (except to the extent such lien notations are not required pursuant to
Section 4.2(a) of the Loan Agreement). The Loan Parties shall fully cooperate
with Agent in the reconciliation of any information regarding certificates of
title or other Property of the Loan Parties (including in connection with the
information certificates referenced in the following clause (c)) and provide
such other information as Agent may request from time to time in connection
therewith.
(c)     On or before the date that is ten (10) days after the date of this
Agreement (or such later date agreed to by Agent in its discretion), the Loan
Parties shall deliver to Agent one or more duly executed information
certificates in form and substance satisfactory to Agent.
(d)     On or before the date that is ten (10) days after the date of this
Agreement (or such later date agreed to by Agent in its discretion), the Loan
Parties shall deliver to Agent such insurance certificates and endorsements as
Agent may request to evidence compliance with the terms of the Loan Agreement
(including Section 4.10 thereof) and the Other Documents.
(e)    The Loan Parties shall (i) promptly notify Agent of the commencement of
any Notes Enforcement Action (but in any event within one (1) Business Day of
any Loan Party’s knowledge of such commencement) and (ii) promptly provide Agent
copies of all documents provided in connection with any Notes Enforcement Action
(but in any event within two (2) Business Days of the applicable Loan Parties'
receipt thereof).
8.    No Extensions of Credit. As a result of the Default described in Section
2(e) (and the Stipulated Default, if it occurs), no Lender Party has any
obligation to make Advances, issue any Letters of Credit or otherwise extend
credit; provided, however, nothing herein shall require or preclude (a)
termination of any Letter of Credit that is issued and outstanding as of the
date hereof, except in accordance with its terms or upon termination of the
agreement to forbear set forth in this Agreement, (b) renewal of any Letter of
Credit that is issued and outstanding on the date hereof and with respect to
which the deadline for sending a notice of non-renewal expired prior to the date
hereof, (c) the renewal of any other Letter of Credit that is issued and
outstanding on the date hereof which under current notice periods will
automatically renew during the Forbearance Period unless Agent, in its sole
discretion, elects to issue a notice of non-renewal with respect to such Letter
of Credit or (d) the requirement of Borrowers to deliver cash collateral in
accordance with the terms of the Loan Agreement and the Other Documents (without
duplication of cash collateral required by Section 7(a) hereof in respect of the
Letters of Credit outstanding as of the date hereof). Without limiting the
foregoing, Issuer shall be permitted, in its sole discretion, to extend or
otherwise amend or modify any Letters of Credit outstanding on the date hereof
at any time notwithstanding the Stipulated Default and, for the avoidance of
doubt, without limiting the Lenders' participation commitments in such Letters
of Credit pursuant to Section 2.11(d) of the Loan Agreement. Lender Parties do
not presently intend to honor requests by Borrowers for Advances. All of the
Obligations shall, at the option of Agent and without further notice to or
demand upon any Loan Party, be due and payable on the Forbearance Termination
Date.
9.    Access to Information; Reporting. In addition to, and without in any way
limiting the rights of Lender Parties under the Loan Agreement any of the Other
Documents or the reporting obligations of any Loan Party thereunder, each Loan
Party hereby agrees to (a) give Agent (including employees, agents, advisors and
consultants) reasonable access during regular business hours to offices,
properties, senior officers or other officers involved with management of the
Collateral or financial matters, employees involved with the management of the
Collateral or financial matters, counsel and other representatives and the books
and records of Borrowers and Guarantor; (b) furnish to Agent and their
representatives such financial, operating and property related data and other
information as such person shall reasonably request; and (c) instruct Borrowers'
and Guarantor's employees that are involved with the management of the
Collateral or financial matters, accountants, auditors, counsel, financial
advisors and other representatives to cooperate fully with, and upon reasonable
request regularly consult with, Agent and their representatives in respect of
the matter set forth in clauses (a) and (b) hereof. Loan Parties shall provide
Agent with copies of all formal written reporting and notices required to be
given by Loan Parties to any holders of the Senior Unsecured Notes or Senior
Unsecured Notes Trustee.
10.    Application of Proceeds. Each Loan Party hereby waives the right, if any,
to direct the manner in which Agent applies any payments, Collections or
Collateral proceeds to the Obligations and agrees that Agent may apply and
reapply all such payments, collections or proceeds to the Obligations as Agent
in its sole and absolute discretion elects from time to time consistent with the
Loan Agreement.
11.    Representations and Warranties of Loan Parties. Each Loan Party
represents and warrants that (a) no Default or Event of Default exists under the
Loan Agreement or the Other Documents, except for the Default described in
Section 2(e), and no Default or Event of Default (as such terms are defined in
the Senior Unsecured Note Documents) exists except for the Default (as defined
in the Senior Unsecured Note Documents) resulting from the failure to pay
interest on June 15, 2016, in respect of the Senior Unsecured Notes; (b) the
representations and warranties of each Loan Party contained in the Loan
Agreement and the Other Documents were true and correct when made and continue
to be true and correct on the date hereof in all material respects (without
duplication of any materiality qualifier contained therein); (c) the execution,
delivery and performance by each Loan Party of this Agreement and the
consummation of the transactions contemplated hereby are within the entity power
of each such Loan Party and have been duly authorized by all necessary entity
action on the part of each such Loan Party, do not require any approval or
consent, or filing with, any governmental agency or authority (other than a
filing of a Form 8-K with the Securities and Exchange Commission announcing the
entering of this Agreement), do not violate any provisions of any law, rule or
regulation or any provision of any order, writ, judgment, injunction, decree,
determination or award presently in effect in which each such Loan Party is
named or any provision of the organizational or governing documents of each such
Loan Party and do not result in a breach of or constitute a default under any
agreement or instrument to which each such Loan Party is a party or by which it
or any of its properties are bound; (d) this Agreement constitutes the legal,
valid and binding obligation of Loan Parties, enforceable against Loan Parties
in accordance with its terms; (e) all Payroll Taxes required to be withheld from
the wages of Borrowers' and Guarantor's employees have been paid or deposited
when due; (f) each is entering into this Agreement freely and voluntarily with
the advice of legal counsel of its own choosing; and (g) each has freely and
voluntarily agreed to the releases, waivers and undertakings set forth in this
Agreement.
12.    Reaffirmation of Obligations. Each Loan Party hereby ratifies and
reaffirms the Loan Agreement and the Other Documents and all of its covenants,
duties, obligations and liabilities thereunder. Guarantor hereby ratifies and
reaffirms the validity, legality and enforceability of the Guarantee and agrees
that such Guarantee is and shall remain in full force and in effect until all
the Obligations have been paid in full.
13.    Tolling. All statutes of limitations, repose or similar legal constraints
on the time by which a claim must be filed or asserted or a Person must be given
notice thereof which expire, run or lapse during the Forbearance Period on any
claims that any Lender Party may have against any Loan Party or any Person
related to any of them (collectively, the "Forbearance Period Statutes of
Limitation") will be tolled during the Forbearance Agreement. Each Loan Party
waives any defense it might otherwise have against the Lender Parties under the
Forbearance Period Statutes of Limitation, Applicable Law, or otherwise solely
as to the expiration, running or lapsing of the Forbearance Period Statutes of
Limitation during the Forbearance Period.
14.    Specific Waivers. Each Loan Party hereby waives, to the fullest extent
permitted by Applicable Law, (a) any and all rights to receive notice in
connection with the enforcement by any Lender Party of its liens and security
interests with respect to any of the Collateral, including notices under or in
connection with Sections 9-610 through 613 and Sections 9-623 of the Uniform
Commercial Code as in effect under any applicable state law, and (b) the benefit
of any statute of limitations that might otherwise bar the recovery of any of
the Obligations from any one or more of them.
15.    Relationship of Parties; No Third Party Beneficiaries. Nothing in this
Agreement shall be construed to alter the existing debtor-creditor relationship
between Borrowers and any Lender Party, nor is this Agreement intended to change
or affect in any way the relationship between any Lender Party and Guarantor to
one other than a debtor-creditor relationship. This Agreement is not intended,
nor shall it be construed, to create a partnership or joint venture relationship
between or among any of the parties hereto. No Person other than a party hereto
is intended to be a beneficiary hereof and no Person other than a party hereto
shall be authorized to rely upon or enforce the contents of this Agreement.
16.    Entire Agreement; Modification of Agreement; Verbal Agreements Not
Binding. This Agreement, the Loan Agreement and the Other Documents constitute
the entire understanding of the parties with respect to the subject matter
hereof and thereof, and supersedes all other discussions, promises,
representations, warranties, agreements and understandings between the parties
with respect thereto. This Agreement may not be modified, altered or amended
except by an agreement in writing signed by all the parties hereto. The parties
anticipate that discussions addressing the Stipulated Default, the Loan
Agreement and the Other Documents may take place in the future. During the
course of such discussions, the parties may touch upon and possibly reach
preliminary understandings on one or more issues prior to concluding
negotiations or executing definitive documentation to memorialize such
understandings. Notwithstanding such understandings, none of the parties will be
bound by any such understandings unless and until an agreement is reached on all
issues and such agreement is reduced to writing and signed by the parties.
17.    Construction; Section Headings; Severability. This Agreement has been
prepared through the joint efforts of all of the parties hereto. Neither the
provisions of this Agreement nor any alleged ambiguity herein shall be
interpreted or resolved against any party on the grounds that such party or its
counsel drafted this Agreement, or based on any other rule of strict
construction. Each of the parties hereto represents that such party has
carefully read this Agreement and all other instruments and agreements executed
in connection herewith and that such party knows the contents hereof and has
signed the same freely and voluntarily. Section titles and references contained
in this Agreement have been inserted as a matter of convenience and for
reference only and shall not control or affect the meaning or construction of
any of the terms contained herein. Wherever possible, each provision of this
Agreement shall be interpreted in such a manner as to be effective and valid
under Applicable Law, but if any provision of this Agreement shall be prohibited
by or invalid under Applicable Law, such provision shall be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provision or the remaining provisions of this Agreement.
18.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applied to contracts to be
performed wholly within the State of New York, without regard to conflicts of
law principles.
19.    Non-Waiver of Default. Neither this Agreement, any Lender Party's
forbearance hereunder nor any Lender Party's election in its sole discretion to
continue making loans or other extensions of credit to Borrowers under the Loan
Agreement shall be deemed a waiver of or consent to the Stipulated Default or
any Default or Event of Default. Loan Parties agree that no Default or Event of
Default shall be deemed to have been waived, released or cured by virtue of
Advances or other extensions of credit at any time extended to Borrowers, by the
agreement to forbear pursuant to the terms of this Agreement or by the execution
of this Agreement.
20.    No Novation, etc. This Agreement is not intended to be, nor shall it be
construed to create, a novation or accord and satisfaction, and the Loan
Agreement and the Other Documents shall remain in full force and effect.
Notwithstanding any prior mutual temporary disregard of any of the terms of the
Loan Agreement or any of the Other Documents, the parties agree that the terms
of each of the Loan Agreement and the Other Documents shall be strictly adhered
to on and after the date hereof, except as expressly modified by this Agreement.
21.    Counterparts; Waiver of Notice of Acceptance. This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall constitute an
original, but all of which taken together shall be one and the same instrument.
In proving this Agreement, the Loan Agreement or any of the Other Documents, it
shall not be necessary to produce or account for more than one such counterpart
signed by the party against whom enforcement is sought. Notice of acceptance
hereof is hereby waived.
22.    Reimbursement for Legal Expenses. Borrowers agree to reimburse each
Lender Party, promptly on demand therefor, for any costs and expenses, including
legal fees, incurred by such Lender Party in connection with the drafting,
negotiation, execution and closing of this Agreement.
23.    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
24.    Release of Claims; Covenant Not to Sue. To induce Agent and Lenders (or
the Required Lenders, as applicable) to enter into this Agreement, each Loan
Party, for itself and on behalf of such Loan Party's officers, directors,
subsidiaries, successors and assigns (collectively with each Loan Party, the
"Releasors" and individually a "Releasor"), hereby RELEASES, ACQUITS AND FOREVER
DISCHARGES each Releasee (as hereinafter defined) from any and all claims,
demands, debts, liabilities, actions or causes of action of any kind (if any
there be), whether absolute or contingent, due or to become due, disputed or
undisputed, liquidated or unliquidated, at law or in equity, or known or unknown
(collectively, "Claims") that any Releasor now has, ever had or hereafter may
have against any Lender Party in any capacity or any of such Lender Party's
respective officers, directors, employees, agents, attorneys, representatives,
subsidiaries, affiliates and shareholders (collectively with Lender Parties, the
"Releasees") based on actions, inactions, transactions, or circumstances
occurring on or before the date of this Agreement that arise out of or relate to
(i) the Loan Agreement, any Other Documents or Collateral, (ii) any transaction,
act or omission contemplated under the Loan Agreement or any Other Documents or
concluded thereunder or (iii) any aspect of the dealings or relationships
between or among any Loan Party, on the one hand, and any Lender Party, on the
other hand, relating to the Loan Agreement or any Other Document or any
transaction, act or omission contemplated by or described in the Loan Agreement
or any Other Document or concluded thereunder, INCLUDING, IN EACH CASE AND
WITHOUT LIMITATION, CLAIMS ARISING, IN WHOLE OR IN PART, FROM THE NEGLIGENCE OR
MISCONDUCT OF ONE OR MORE RELEASEES. The provisions of this Section shall
survive the termination of this Agreement, the Loan Agreement and any of the
Other Documents and payment in full of the Obligations. Each Loan Party, on
behalf of such Loan Party and such Loan Party's successors, assigns and other
legal representatives, hereby unconditionally and irrevocably agrees such Loan
Party will not sue any Releasee on the basis of any Claim released, remised and
discharged pursuant to the foregoing provisions of this Section, and if any Loan
Party or any of such Loan Party's successors, assigns or other legal
representatives violate the foregoing covenant, each Loan Party, for such Loan
Party and such Loan Party's successors, assigns and legal representatives,
agrees to pay, in addition to such other damages as any Releasee may sustain as
a result of such violation, all attorneys' fees and cost incurred by any
Releasee as a result of such violation.
25.    Waiver of Jury Trial. To the fullest extent permitted by Applicable Law,
the parties hereto each hereby waives the right to trial by jury in any action,
suit or proceeding arising out of or related to this Agreement, the Loan
Agreement, or any Other Document.


[Remainder of page intentionally left blank;
signatures begin on following page.]







IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered on the date first written above.


 
 
BORROWERS:


 
 
FORBES ENERGY SERVICES LLC
 
 


By: _____________________________
Name: ___________________________
Title: ____________________________
 
 
 
 
 
FORBES ENERGY INTERNATIONAL, LLC
 
 


By: _____________________________
Name: ___________________________
Title: ____________________________
 
 
 
 
 
TX ENERGY SERVICES, LLC
 
 


By: _____________________________
Name: ___________________________
Title: ____________________________
 
 
 
 
 
C. C. FORBES, LLC
 
 


By: _____________________________
Name: ___________________________
Title: ____________________________
 
 
 
 
 
GUARANTOR:


 
 
FORBES ENERGY SERVICES LTD.
 
 


By: _____________________________
Name: ___________________________
Title: ____________________________








 
 
LENDER PARTIES:


 
 
 
 
 
REGIONS BANK, as Agent, Swingline Lender, Issuer and a Lender
 
 


By: _____________________________
Name: ___________________________
Title: ____________________________
 
 
 
 
 
SUNTRUST BANK, as a Lender
 
 


By: _____________________________
Name: ___________________________
Title: ____________________________
 
 
 
 
 
CAPITAL ONE BUSINESS CREDIT CORP. (formerly known Capital One Leverage Finance
Corp.), as a Lender


 
 


By: _____________________________
Name: ___________________________
Title: ____________________________





-1-